Motion Denied and Abatement Order filed July 18, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00749-CR
                                   ____________

                CHARLESTON ROSHUN COBBIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1506318

                            ABATEMENT ORDER

      Charleston Roshun Cobbin pleaded guilty to delivery of a controlled
substance. Under the terms of a plea-bargain agreement between appellant and the
State, the trial court deferred adjudication of guilt and placed appellant on
community supervision for five years. The State subsequently filed a motion to
adjudicate appellant’s guilt. After holding a hearing on the motion, the trial court
granted the motion, adjudicated appellant guilty, and sentenced him to 10 years’
imprisonment.

      Appellant’s sole issue on appeal is that his original plea of guilty was
involuntary. The State filed a motion to dismiss the appeal for lack of jurisdiction.
The motion has been pending for more than 10 days, and no response has been filed.

      A defendant placed on deferred adjudication community supervision may
raise issues relating to the original plea proceeding only in an appeal taken when
deferred adjudication community supervision is first imposed. Manuel v. State, 994
S.W.2d 658, 661–62 (Tex. Crim. App. 1999). That is true even when challenging
the voluntariness of the plea. Arreola v. State, 207 S.W.3d 387, 389 (Tex. App.—
Houston [1st Dist.] 2006, no pet.); Alexander v. State, No. 14-08-00456-CR, 2009
WL 3365875, at *1 (Tex. App.—Houston [14th Dist.] Sept. 10, 2009, pet. ref’d)
(mem. op.) (per curiam) (not designated for publication).

      Appellant has the right to appeal issues relating to adjudication, but his
appointed counsel, Ted Doebbler, has not raised any such issue. If appointed counsel
determines there are no non-frivolous issues on appeal and the appellant does not
want to dismiss the appeal voluntarily, counsel must follow the procedures laid out
in Anders v. California, 386 U.S. 738 (1967).

      Accordingly, we will abate the appeal for 60 days for appellant to decide
whether he wishes to continue with this appeal and, if so, for Doebbler to file a brief
that raises an issue regarding the adjudication or complies with Anders. If appellant
desires to continue the appeal, the brief is due on or before the 60th day of the
abatement period.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after
appellant’s brief is filed or the expiration of 60 days, whichever is first. The court
will also consider an appropriate motion to reinstate the appeal filed by either party.

                                   PER CURIAM

Panel Consists of Justices Christopher, Bourliot, and Zimmerer.